DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 02/11/2021.
Claims 1, 3, 6, 18, and 21 have been amended. No claims have been newly added or newly canceled.
Claims 1-23 are currently pending.
Claims 9-14, 16-17 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/2020.
Claims 1-8, 15 and 18-21 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0348065) in view of Tseng et al (US 2007/0010008) and Jin et al (US 2017/0198258-newly cited).
The claims are drawn to a method of maintaining HSCs in a multipotent state comprising obtaining a HSC population and culturing the population in a low calcium medium under conditions in vitro to maintain multipotency for at least 7 days, wherein the calcium concentration is no greater than 0.02 mM,.wherein the low calcium medium comprises no greater than 0.01 mM aspartic acid.

Regarding claims 1, 3-4, 6-8 and 15, Liu teaches a method of culturing HSCs in their experimental culture medium for about 7 days (4-7 days) (page 5 para 49). The experimental medium contains low concentrations of calcium that are lower than 1.5 mM (0.084mM of calcium chloride)(page 4 Table 1 and claim 2). The multipotency of the cultured HSCs is maintained for at least 7 days.
One of ordinary skill in the art would have been motivated to culture the HSCs of Liu in low calcium medium for at least 7 days based on the teaching of Tseng. 
Tseng teach that culturing cells under conditions that downregulate TGF-beta signaling promote cell expansion, including stem cell expansion, without cell differentiation (page 1 para 5). Avoiding cell differentiation while expanding the cells of 
Therefore one of ordinary skill in the art would have been motivated to culture the HSCs of Liu in low calcium medium for at least 7 days because Tseng teach and suggest that such conditions promote the expansion (self-renewal) while maintain the phenotype of the cells without differentiation (maintaining their stem cell properties to ensure their capacity for multilineage differentiation). Culturing for at least 7 days and up to 2 weeks (14 days) or more would have been obvious as the added culture time would have allowed for the production of greater cell numbers. Greater cell numbers would provide the benefits of larger doses for administration or extra doses or additional cells for storage for future use in therapy or research. Calcium concentrations as low as 0.005 mM (no greater than 0.02 mM) are suggested as suitable for use and allowing for the desired properties (page 4 para 27) and thus obvious alternatives with regard to calcium concentrations.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Liu does not teach wherein the low calcium medium comprises no greater than 0.01 mM aspartic acid.
 Liu suggest that their culture medium include one or several of a group of amino acids (page 3 para 37-38). The group of amino acids that may be included in Liu list the claimed amino acids and several others with no amino acids indicated as required. One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select one of the amino acids listed by Liu such as arginine or isoleucine or leucine for the reference culture medium because Liu indicate that only one is needed and thus avoiding the inclusion of Applicant’s claimed amino acids. Selecting only one amino acid or fewer than all amino acids would have provided the benefit of reduced cost and preserved resources.
Jin teach a culture medium for mesenchymal stem cells in which several kinds of non-essential amino acids are reduced (abstract, page 1 para 11) or lacking entirely (page 2 para 42). This allows for the mesenchymal stem cells to be cultured over long periods of time to produce the cells in greater quantities for use in research and medical treatment (page 2 para 45).The aspartic acid when present is at a concentration less than 2 µM (micromole which is less than the claimed 0.01 millimole)(page 2 para 52).
One of ordinary skill in the art would have been motivated to use reduced amounts of non-essential amino acids or none at all in the culture medium of Liu because Jin indicate that this allows mesenchymal stem cells to proliferate to produce higher amounts of the stem cells for further use. One of ordinary skill in the art would 

Regarding claim 2, Liu teach wherein their cultured cell population increases the ratio of HSCs in their cell population and thus these are stem cells that have retained a capacity for self-renewal and multilineage differentiation (page 5 para 50).
Regarding claim 5, Liu does not teach the claimed cell markers, but does carry out the same method steps as described by Applicant’s disclosure and prior claims of culturing HSCs in low calcium medium with only optional addition of non-essential amino acids (alanine, asparagine, aspartic acid and glutamic acid) and therefore the cell markers of the HSCs are deemed to be the same.
Therefore the combined teachings of Liu, Tseng et al and Jin et al render obvious Applicant’s invention as claimed. 



Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2016/0348065) in view of Tseng et al (US 2007/0010008) and Jin et al (US 2017/0198258-newly cited) as applied to claims 1-8 and 15 above, and further in view of Atencio et al (US 7,001,770) as evidenced by Wang et al (US 5,554,767).
Regarding claims 18-21, the combined teachings of Liu, Tseng et al and Jin et al render obvious Applicant’s invention as described above, but do not specifically teach culturing the HSCs under conditions that inhibit calpain.

One of ordinary skill in the art would have been motivated to include a calpain inhibitor and a recombinant adenovirus with the autologous HSCs used by Liu because Atencio suggest that this provides the benefit of reducing the contamination of neoplastic cells in a population of autologous stem cells intended for transplant and Liu is using their HSCs for transplant as well. The use of a calpain inhibitor, such as PD150606 would be an obvious choice because Atencio indicate that this calpain inhibitor is useful for such purposes. Genetically modifying the HSCs to produce less calpain would also provide an environment that is reduced in calpain and assist in the effect of the calpain inhibitors and thus would be an obvious modification based on the teaching and suggestion of Atencio. One of ordinary skill in the art would have had a reasonable expectation of success because Liu, Tseng and Atencio are both drawn to the use of stem cells for transplant purposes.
Therefore the combined teachings of Liu, Tseng et al, Jin et al and Atencio et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that the cited prior art fails to teach “no greater than 0.01 mM aspartic acid” and “to maintain multipotency of” HSCs “for at least 7 days. Applicant asserts that Liu is limited to 0.084 mM calcium chloride and 0.4 mM aspartic acid which are both higher than the claimed amounts.
This is not found persuasive. Liu indicates that aspartic acid is an optional ingredient and thus not necessarily required for their culture medium by stating that one or several of the listed amino acids can be included in their method. In addition, the newly cited Jin reference provides motivation to reduce and even eliminate aspartic acid from a culture medium intended for the expansion of stem cells.
Applicant argues that Tseng does not teach the claimed “no greater than 0.01 mM aspartic acid” or “no greater than 0.02 mM” calcium “to maintain multipotency of” HSCs “for at least 7 days” as claimed.
This is not found persuasive. The Tseng reference was cited in the obviousness rejection to demonstrate that it was well known in the prior art to reduce calcium concentrations in culture medium when expanding HSCs. Liu indicate that aspartic acid is an optional amino acid for their method and Jin et al provide a motivation to reduce its concentration and even eliminate it from stem cell culture medium to enhance cell expansion as described above.

This is not found persuasive. Tseng indicate that their teachings are relevant for many kinds of cells, specifically hematopoietic stem cells (page 3 para 22).
Applicant argues that none of the Examples in Tseng teach HSCs or the claimed amounts of calcium. Applicant asserts that it is well understood in the field that different cells require different culturing conditions and thus there would be no reasonable expectation of success in using the claimed culturing conditions.
This is not found persuasive. Tseng specifically indicate that their teachings are relevant to different kinds of cells, specifically hematopoietic stem cells (page 3 para 22) and Liu also indicates that a culture medium with low calcium concentrations is preferred for their method of expanding HSCs (page 4 and claim 2). There is a great deal of overlap in the ingredients of cell culture media especially with regard to common ingredients such as calcium and amino acids.
Applicant argues that Atencio fails to remedy the deficiencies of Liu and Tseng.
This is not found persuasive as the teachings of Liu and Tseng have now been combined with the teaching of Jin et al and are not deemed to be deficient.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.





Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al., “Culture Medium For Mesenchymal Stem cells”, WO 2016/027850.

Choi et al, "Effect of essential and nonessential amino acid compositions on the in vitro behavior of human mesenchymal stem cells", Korean Journal of Chemical Engineering, 2007, 24(6), pp. 1058-1063.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632